COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00145-CV

Senior Living Properties, LLC d/b/a      §    From the 67th District Court
Hamilton Healthcare Center

v.                                       §    of Tarrant County (067-269110-13)

S.K.G., Individually, as
Representative of The Estate of          §    December 17, 2015
S.D.G., Deceased, and as Next
Friend for A.D.G. and A.D.G., Minor
Children, C.G., L.G., and Alisa
Prueitt                                  §    Per Curiam

                                  JUDGMENT

      This court has considered the parties’ joint motions to vacate the

February 11, 2015 final judgment of the trial court and the September 10, 2015

“Order Determining Net Worth of Senior Living Properties, LLC.” It is ordered

that the trial court’s final judgment and its net-worth order are vacated and the

case is remanded to the trial court for disposition in accordance with the parties’

agreement.

      It is further ordered that appellant Senior Living Properties, LLC d/b/a

Hamilton Healthcare Center shall pay all of the costs of this appeal, for which let

execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM